 1   Jeremy S. Golden (SBN 228007)
     Cory M. Teed (SBN 299780)
 2   Golden & Cardona-Loya, LLP
 3   3130 Bonita Road, Suite 200B
     Chula Vista, CA 91910
 4
     jeremy@goldencardona.com
 5   Phone: 619-476-0030; Fax: 775-898-5471
 6
     Attorney for Plaintiffs

 7
 8                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
 9
10
11   SCOTT FORBES, an individual; and   )                      Case No.: 2:18-cv-02731-MCE-DB
12   SANDRA FORBES, an individual,      )
                                        )                      Order for Dismissal of
13              Plaintiff,              )                      Experian Information Solutions, Inc.
14                                      )                      Only
     v.                                 )
15
                                        )
16   SERVIS ONE, INC. dba BSI FINANCIAL )
17
     SERVICES; EXPERIAN INFORMATION )
     SOLUTIONS, INC.; EQUIFAX           )
18   INFORMATION SERVICES, LLC; TRANS )
19   UNION LLC; and DOES 1 through 10,  )
     inclusive,                         )
20                                      )
21               Defendants.            )
                                        )
22
           Pursuant to the stipulation of the parties, the action against Defendant Experian
23
     Information Solutions, Inc. only is dismissed with prejudice.
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

                                                           1
                            Order for Dismissal of Experian Information Solutions, Inc. Only
 1         This dismissal does not apply to the other defendants, and this case shall remain
 2   pending against them.
 3         IT IS SO ORDERED.
 4   Dated: May 21, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                            2
                             Order for Dismissal of Experian Information Solutions, Inc. Only
